 DEAN GENERAL CONTRACTORSDean General ContractorsandGary F. Murphree.Case 10-CA-1998331August 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN, BABSON, STEPHENS, ANDCRACRAFTOn 20 November 1984 Administrative LawJudge Robert A. Gritta issued the attached deci-sion.The General Counsel filed limited exceptionsand a supporting brief.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, andconclusions, to modify the remedy,' and to adoptthe recommended Order as modified.In July 1983 the Respondent, a construction con-tractor,hiredGaryF.Murphree.Murphreeworked on the Respondent's construction of an AirNational Guard facility for the Department of De-fense until his discharge on 24 August 1983. Thejudge found that the Respondent violated Section8(a)(1)by its discharge of Murphree.2 The Re-spondent'sAir National Guard project had beencompleted by the time of the hearing in this case.In ordering a remedy for this violation, the judgefound that a reinstatement order was inappropriate.The judge also found that the Respondent's back-pay liability terminated on the completion date oftheAir National Guard project. The judge rea-soned that because the Air National Guard projectalready had been completed prior to the hearing inthis case and the Respondent's agreement with thecontracting party was only for that project, there is"little assurance" thatMurphree's former positionand wage rate still exist. Contrary to the judge, andin agreement with the General Counsel, we findthat resolution of the Respondent's reinstatementand backpay obligations toward Murphree is bestleft to the compliance process.As a general proposition, the Board's traditionalremedy is a make-whole order of reinstatement andbackpay when an employee has been discharged inviolation of the Act. This remedy is undertaken, ofcourse, in order to return the unlawfully dis-charged employee to the status quo that wouldiInterestwill be computed in accordance with our decision inNewHorizons for the Retarded,283 NLRB 1173 (1987)Interest on amountsaccrued prior to I January 1987 (the effective date of the 1986 amend-ment to 26 US C § 6621) shall be computed in accordance withFloridaSteel Corp,231 NLRB 651 (1977)2No exceptions were filed to the judge's findings that Murphree en-gaged in protected concerted activities and that the Respondent violatedSec 8(a)(1) by discharging Murphree and threatening employees withdischarge573have existed absent the unfair labor practice. Theparticulars of thatstatusquo determination, e.g.,offsets from backpay, if any, or, where appropriate,identification of a "substantially equivalent" posi-tion, generally are not litigated in the original pro-ceeding on the merits. Although parties may liti-gatecertain backpay and reinstatement issues in theoriginal proceeding if they so desire,3 the absenceof a fully litigated record concerning reinstatementand backpayissuesis customary at this stage of theproceedings.4 Accordingly,it isnot surprising thatthe judge found there was "little assurance" of theexistence of Murphree's former position. That isthe case largely because the matter simply was notfully litigated at the hearing.5Because the likelihood of Murphree's continuedemployment with the Respondent at other projects,absent his unlawful discharge, was not fully litigat-ed at the hearing, the only basis to justify a denialof reinstatement at this stage of the proceeding isto presume that the Respondent necessarily wouldhave severed all employment ties to Murphree onthe completion of the Air National Guard project.This we decline to do. Although we recognize thatemployment patterns in the construction industryhave unique characteristics and jobs are frequentlyof short duration,6 these general characteristics,standing alone, do not justify a departure from ourtraditionalmake-whole remedy prior to compli-ance.We simply do not now know, as a factualmatter,whether the Respondent would have trans-ferred or reassigned Murphree elsewhere. Indeed,although jobs in the construction industry are fre-quently of short duration at a single project, that isnot always the case. The industry is also composed,to some extent, of "permanent and stable" workforces.Further, in either caseit isnot unusual foremployers to carry over or request selected em-ployees from jobsite to jobsite.7 Determination ofwhether an employee may have been transferred orreassigned elsewhere is a factual question and, asa See, eg,Burnup & Sims,256 NLRB 965, 965-966, 977-979 (1981)4Litton Systems,271 NLRB 915 fn 2 (1984), CB Display Service,260NLRB 1102 (1982), and cases cited therein at fn4,Loft Painting Co,267NLRB 74 (1983),Q V L Construction,260 NLRB 1096 (1982)5We are aware that at the outset of the hearing the General Counselindicated that the make-whole remedy sought would "probably" be back-pay ratherthan reinstatementThis equivocalremarkdoes not foreclose adeterminationof the Respondent'sreinstatementobligation towardMurphree at compliance or limit theBoard'sauthority under Sec 10(c)of the Act to fashion an appropriatemake-whole remedy In any event,because it will have full opportunity to present evidence on this issue atcompliance,the Respondentwill not be unfairly prejudicedeSee generallyJohn Deklewa &Sons, 282 NLRB 1375, 1380 (1987)Member Cracraft did not participate inDe,llewa7Although the record is far from clear on this issue, there is some evi-dence that theRespondentmay have transferred an employee to the AirNational Guard project from another project285 NLRB No. 72 574DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDsuch, is best resolved by a factual inquiry at com-pliance.8Although reinstatement is the traditional remedyfor the type of violation found in this case, we rec-ognize that the Board, on occasion, has appliedwhat appears to be a precompliance presumptionagainst reinstatement in the construction industry.Brown & Lambrecht Earth Movers,, 267NLRB 186fn.3 (1983); andTemperature Systems Corp.,195NLRB 1023 (1972). Most recently, inBrown &Lambrecht EarthMovers,supra, the Board foundthat reinstatement was an inappropriate remedy be-cause,as in the instant case,the constructionproject wherethe discriminateeshad worked wasof limited duration. In support of its finding, theBoard, without further elaboration, citedAl MonzoConstructionCo.,198NLRB 1212, 1218-1219(1972). In the latter case, however, the Board or-dered alternative reinstatement and backpay reme-diesdepending on determinations that normallywould be made at compliance. Indeed, the BoardinAl Monzo Construction Co.expressly ordered thatthe respondent offer the discriminatees immediateand full reinstatement- in the event they would havebeen transferred on the project's completion. Thus,the only, case cited inBrown & Lambrecht EarthMoversin support of the denial of reinstatement,prior to compliance, directly contradicts the reme-dial holding of that case. See also cases cited supraat footnote 3. In view of this anomaly, as well asour disagreement with the application of a precom-pliance presumption against reinstatement adverseto the aggrieved employee on behalf of the adjudi-cated wrongdoer, we overruleBrown & LambrechtEarthMoversand related cases to the extent theyare inconsistent with this Decision and Order andreaffirm those cases, noted above, that, apply themore traditional make-whole remedy.98Further, we decline to impose a presumption or a different set ofrules at this stage of the proceedings based on any theoretical distinctionbetween project-by-project and permanent and stable work forces, as theBoard also declined to do in a different context inJohn Deklewa& Sons,at 13849We are not persuaded by our dissenting colleague's attempt to recon-cile the remedies ordered inBrown & Lambrecht Earth MoversandAlMonza Construction Co.The dissent contends that these cases are compat-ible because the record in the former case established that the construc-tion project had been completed prior to the hearing, while in the lattercase the record did not establish whether the project had been completedprior to the hearing Our colleague misses the point InBrown & Lam-brecht Earth Moversthe Board denied reinstatement following the hearingwithout regard to record evidence establishing whether or not the ag-grieved employee would have been transferred or reassigned after com-pletion of the project No compliance determination was ordered. InAlMonzo Construction Co.,reinstatement expresslywas preserved in theevent that the aggrieved employees would have been transferred aftercompletion of the project, and that determination was to be made at com-plianceThus,on the essential issue of reinstatement and compliance,AlMonzo Construction Co.does not support the remedial order inBrown &Lambrecht Earth MoversOur dissenting colleague takes the position thatthe Board should apply what is effectively a con-struction-industry exception to the Board's usualmake-whole reinstatement and backpay remedy.Thus, for remedial purposes, the dissent generallywould apply a presumption in the construction in-dustry that the respondent would have terminatedthe unlawfully discharged employee on completionof the project. The dissent would place the eviden-tiary burden on the General Counsel at the originalhearing to establish the likelihood of the employ-ee's continued employment or expressly reserve areinstatement remedy.Unlike the dissent, we fail to discern any logicalreason or policy interest warranting the applicationof such a presumption or special exception in theconstruction industry.Although statutory policiesare, of course, advanced in a variety of circum-stances by the application of appropriate presump-tions, the effect of the dissent's position is to applya presumption in favor of an adjudicated wrongdo-erwhile seeking to remedy the underlying unfairlabor practice committed against the aggrieved em-ployee.The dissent's stated justification for this approachis twofold: conservation of the Board's resourcesby obviating the need for a second hearing andpreservation of evidence.We have considerabledifficulty, however, embracing the notion that theBoard's scarce resources will be conserved byadopting a policy that encourages parties to litigateoften complex compliance issues at the originalhearing on the merits in each and every construc-tion industry case that raises reinstatement andbackpay issues. If combining complaint and compli-ance issues in the original hearing-as a matter ofpolicy truly conserved the Board's resources, itwould logically follow that such a policy should bepursued inallcases, not just cases arising in theconstruction industry.We do not do so for reasonsthat apply with equal force in the construction in-dustry.Second hearings on compliance issuesoccur far less frequently than do instances in whichcompliance issues are amicably settled short of aformal hearing. Further, compliance issues may noteven arise depending on the outcome of the origi-nal case on the merits. Thus, the litigation of com-plianceissuesprematurely or unnecessarily, as ageneral policy rule, simply encourages needless liti-gation and would achieve a result precisely oppo-site to that sought by our dissenting colleague.We' are also unpersuaded by the dissent's conten-tions regarding the preservation of evidence. Evi-dence pertinent to the likelihood of an employee'stransfer or reassignment is the type of evidencethat ordinarily would tend primarily to be in the DEAN GENERAL CONTRACTORS575possession of the respondent employer which con-trols the decision whether to transfer or reassign.We perceive no undue hardship in requiring a re-spondenttomaintainsuch evidence if it seeks tocut off the reinstatement and backpay of an em-ployee whom it has unlawfully discharged.In sum,we hold today that,as inother indus-tries, reinstatement and backpay issues in the con-struction industry ordinarily will be resolved by afactual inquiry during the compliance processrather than by resorting to a presumption that mayor may not accurately reflect the realities of theemployment relationship or by resorting to a shiftofevidentiaryburdensfrom the adjudicatedwrongdoer to the aggrieved employee.Accordingly, we shall order the Respondent toundertake our traditional make-whole remedy withthe understanding that it may introduce evidenceregarding the likelihood of Murphree's transfer orreassignmentto other projects, subsequent to thecompletion of the Air National Guard project, atcompliance.Litton Systems,supra. If the Respond-ent establishes at compliance that Murphree likelywould not have been transferred or reassigned else-where, the Respondent's obligation toward Murph-ree will be to consider him eligible for employmentat future projects, on application, on a nondiscrim-inatory basis. Evidence pertaining to transfer or re-assignmentmay be considered both concerning theRespondent'sreinstatementobligationtowardMurphree and the date when the Respondent'sbackpay liability to Murphree may have terminat-ed.Thus, as noted, consistent with his failure toorder reinstatement, the judge also found thatbackpay necessarily terminated on the completiondate of the Air National Guard project. This, how-ever,isalsoamatter for compliance.AlMonzoConstruction Co.,supra at 1219.10ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent,Dean General Contractors, Anniston,Alabama, its officers, agents, successors, and as-signs, shall take the action set forth in the Order asmodified.1.Substitute the following for paragraph 2(a).10 In view of our authority under Sec 10(c), and the absence of preju-dice to the Respondent, we find it appropriate to modify the judge'sbackpay order in this regard notwithstanding the General Counsel's fail-ure tofile a specificexception to the fudge's backpay finding Nothing inthisOrder, however, should be construedtomean that,ifbackpay isowed for a period subsequent to the completion of the Air NationalGuard project, such backpay necessarily would be based on the wagesand benefits in effect at the Air National Guard jobsite"(a) Offer Gary F. Murphree immediate and fullreinstatementto his former job or, if that job nolonger exists, to a substantially equivalent position,without prejudice to his seniority or any otherrights or privileges previously enjoyed, and makehim whole, with interest, for any loss of earnings,and other benefits suffered as a result of his dis-charge."2.Substitute the attached notice for that of theadministrative law judge.CHAIRMAN DOTSON,dissenting.Contrary to my colleagues, I find that a rein-statement order is inappropriate in the circum-stances of this case. Discriminatee Gary F. Murph-ree was hired as a laborer to work on a construc-tion project being built under a contract that theRespondent had with the Department of Defenseto construct a facility for the Air National Guard.At the time of the hearing in this proceeding, theconstruction projectwhereMurphree was em-ployed had been completed. The General Counselat the hearing expressly indicated that only back-pay and not reinstatement was being sought. Thus,counsel for the General Counsel stated at theoutset of the hearing, "If we prevail, we're seekingamake-whole remedy, which in this case wouldprobably simply be backpay because I understandthe job has since been terminated so reinstatementwould not really be a point here." The appropriatemake-whole remedy for an unlawful dischargefrom a project of limited duration in the construc-tion industry, once the project is completed, is, inmy view, a requirement that the discharged em-ployee be considered for future employment on anondiscriminatory basis.Icannot join my colleagues in overrulingBrown& Lambrecht Earth Movers,267 NLRB 186 fn. 3(1983), and related cases, as I find the Board's re-medial provisions in those cases to be appropriate.Although the majority opines that the Board's cita-tionofAl Monzo Construction Co.,198 NLRB 1212,1218-1219 (1972), does not support its denial of areinstatement remedy inBrown & Lambrecht,therecord in theAlMonzocase did not establishwhether or not the construction project in thatcase had been completed, whereas the record intheBrown & Lambrechtcase revealed that thework in that case had been completed prior to thehearing.Hence, the differing provisions in thosetwo cases reflect differing record information avail-able to the Board, but the remedial approaches arein harmony. Of course, in accord with those cases,if the discharged employee would have been trans-ferred to another job on the completion of the con-struction project from which he was fired, then I 576DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwould require reinstatement to the job to which hewould have been transferred.The perceived inconsistency regarding the pre-cise remedy to be ordered for unlawful dischargesfrom jobs of limited duration in the construction in-dustry noted by my colleagues is, in fact, the resultof a failure to clarify possible reinstatement obliga-tions at the initial hearing. The General Counselshould bear the burden of establishing whether re-instatement is to be litigated in the original pro-ceeding or in compliance. Placing on the GeneralCounsel the burden of affirmatively raising thismatter at the original hearing effectively notifies allparties that reinstatement is at issue and placesthem on notice when thisissuewill be litigated sothat the parties may adequately preserve relevantevidence.IThus, I would require the GeneralCounsel expressly to raise, any reinstatement issuesat the original hearing.If the General Counsel expressly contends at thehearing that the alleged discriminatee would havebeen transferred to another project after comple-tion of the original project and therefore should bereinstated, I would require the General Counsel toeither (a) present evidence at the hearing establish-ing, that likelihood, or (b) expressly indicate at thehearing that reinstatement may be appropriate andthat such issues should be deferred to the compli-ance stage of the proceeding. If the General Coun-seldoes not expressly raise reinstatement at thehearingor,ashere,disavows a reinstatementremedy, I would find that the discriminatee pre-sumably has been hired on a project basis only andthat a general reinstatement remedy would there-fore constitute an impermissible departure from thestatus quo ante.Application of this procedure would not onlyassurethat evidence would be adequately pre-served, but also obviate the need for a costlysecond hearing in a compliance proceeding. If theGeneral Counsel in the original hearing either failsto request a reinstatement remedy or, having en-deavored to establish that the discriminatee wouldhave been transferred to another project, fails inthe attempt, then there would be no need for asecond Board proceeding unless the Respondentchose to litigate more limited backpay issues. IniMy colleagues assert that the Respondent here will not be unfairlyprejudiced because it will have a full opportunity to present evidence onthe reinstatement issue at compliance They totally ignore the potentialdifficulties that the Respondent may face in collecting evidence regardingwhether Murphree would have been transferred to another job some 4 to5 years after his discharge This industry is one in which the work forceisgenerally so transient that the Board requires its own notices to bemailed to other employees on the jobsite from which a person was un-lawfully discharged, with the Regional Director having to makean inde-pendent investigation about their whereabouts in an attempt to reachthose former employeesSeeBrown& Lambrecht,supra at 195thisway scarce Board resources would be con-served, and the parties would obtain a quicker res-olution of their respective rights and obligations.In this case, the construction project where dis-criminateeMurphree was employed had alreadybeen completed prior to the original hearing, andthe General Counsel's representative expressly indi-cated at the hearing that he was seeking only back-pay and not reinstatement. Therefore, under theabove approach, I would not order that Murphreebe reinstated. It necessarily follows that I alsowould terminate backpay on the completion dateof the Air National Guard project. In accord withthe remedy ordered inBrown & Lambrecht EarthMovers,supra, however, I would require the Re-spondent to assure Murphree in writing that hewill be considered eligible for future employmentat any of the Respondent's projects if he shouldchoose to apply. As inBrown' & Lambrecht, Iwould also order the Respondent to mail copies ofthe notice to all persons formerly employed by theRespondent at ' its Gadsden, Alabama Air NationalGuard project where Murphree was employed.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the'United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT threaten employees for engagingin protected concerted activities.WE WILL NOT discharge employees for engagingin protected concerted activities.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.-WE WILL offer Gary F. Murphree immediateand full reinstatement to his former job or, if thatjob no longer exists, to a substantially equivalentposition,without prejudice to his seniority or anyother rights or privileges previously enjoyed and DEAN GENERAL CONTRACTORS577WE WILL make him whole for any loss of earningsand other benefits resulting from his discharge, lessany net interim earnings, plus interest.WE WILL notify him that we have removed fromour files any reference to his discharge and that thedischarge will not be used against him in any way.DEAN GENERAL CONTRACTORSLarry P. Rothman, Esq,for the General CounselJohnny Dean,of Oxford, Alabama, for the RespondentDECISIONSTATEMENT OF THE CASEROBERT A. GRITTA, Administrative Law Judge Thiscase was tried before me on April 24, 1984, in Anniston,Alabama, based on a charge filed by Gary F Murphree,an Individual (Charging Party) on February 6, 1984, anda complaint issued by the Regional Director for Region10 of the National Labor Relations Board on March 9,1984.1The complaint alleged that Dean General Con-tractors (Respondent) violated Section 8(a)(1) of the Actby threatening employees with discharge and dischargingemployees for concertedly exercising their rights protect-ed by Section 7 of the Act Respondent's timely answerdenied the commission of any unfair labor practices.All parties were afforded full opportunity to be heard,to examine and cross-examine witnesses, to introduce evi-dence, and to argue orally. A brief was submitted by theGeneral Counsel and was duly considered.On the entire record in this case and from my observa-tion of the witnesses and their demeanor on the witnessstand, and on substantive, reliable evidence consideredalong with the consistency and inherent probability oftestimony, I make the followingFINDINGS OF FACTI.JURISDICTIONAND STATUSOF LABORORGANIZATION-PRELIMINARYCONCLUSIONS OFLAWThe complaint alleges, Respondent admits, and I findthatDean General Contractors is an Alabama corpora-tion engaged in the construction business and under con-tract to the Department of Defense in Gadsden, Ala-bama. Jurisdiction is not in issue. Dean General Contrac-tors, in the past 12 months, in the course and conduct ofitsbusiness operations, performed services for the De-partment of Defense valued in excess of $50,000 I con-clude and find that Dean General Contractors is an em-ployer engaged in commerce within the meaning of Sec-tion 2(2) and (6) of the Act and whose operations exert asubstantial impact on our national defense.11.BUSINESSOF RESPONDENTRespondent has a construction contract with the De-partment of Defense to build a facility for the Air Na-tionalGuard on the municipal airport grounds in Gads-den, Alabama The facility covers an acre of land and isvalued at approximately $360,000Wages and classifica-tions of workers on the jobsite are controlled by Davis-Bacon Act provisions and monitored by military liaison,Major Copeland The basic classifications employed areironworker, carpenter, brickmason, electrician, plasterer,and laborer.Wages vary for each classification rangingfrom $13 99 to $7.28 an hour and are posted on the job-site in accordance with Davis-Bacon guidelines 2 Labor-ers on the job number between 4 and 10 with the jour-neyman classifications numbering between 3 and 5 de-pending on the given stage of production. Johnny Deanispresident of Respondent and his son, Rodney Dean, isgeneral superintendent of the Gadsden project A secondson, Ronald Dean, was employed as a laborer, carpenter,and machine operator on the project Although the bulkof the employees were laborers at times several of themworked in the various skilled classifications and werepaid accordingly Against this background of alternatingclassifications a dispute arose between certain employeesand supervision over the hourly wage to be paid for cer-tain skilled work. Amid discussion of the wages an em-ployee was discharged which is the basis for this pro-ceeding.Pertinent testimony of witnesses is detailedbelow.IIITHE ALLEGED UNFAIR LABOR PRACTICEGary Murphree testified that he was employed by Su-perintendent Rod Dean as a laborer on July 10 at $7 28an hour. Murphree worked as a general laborer for sev-eral days and then was assigned to the ironworker crewas a helper by Rodney Dean Dean told Murphree togive the ironworkers whatever help they needed and dowhat ironworker Steve Fair told him to do. Murphreemoved the raw materials around the jobsite and helpedthe ironworkers erect the various supports In addition,he tied concrete reinforcing rods with wire in prepara-tion for the pouring of concreteWhile helping the iron-workers,Murphree questioned the lead ironworker,Steve Fair, and one of the ironworkers, Ken Penlin,about ironworker wages He was told by Fair and Penlinthat ironworkers receive $13 99 an hour Murphree thenasked both Fair and Penlin if he should be getting $13.99an hour Fair responded that it was a Government joband whenever an employee performed classified work hewas supposed to get the pay as posted. Penlin said thathe thought Murphree should get the wage scale of$13 99.On several occasionsMurphree questionedRodney Dean about the wage scale and on each occa-sionDean told Murphree that his scale was $7.28 anhour and that was what he would be paidMurphree also talked to Roy Cole, a co-laborer, aboutwhat wage should be paid for helping the ironworkingcrewCole told Murphree that the ironworker wageshould be paid when an employee was doing ironworkbut the best thing to do was wait until the job was overthen talk with the Government men to try to collect anyadditional money. Cole told Murphree that Major Cope-All datesherein arein 1983 unless otherwise specified2The Davis-Bacon Act is only tangentially involved in this proceedingin that the hourly wage on the project is subjected to its provisions 578DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDland would periodically come to the jobsite to interviewemployees while they were working and if he did sowhile the employee was performing a skilled job, hewould ask what wage the employee was getting. If thewage was not as posted, the employee would get the dif-ference.Rodney Dean assigned Murphree to help Roy Coleface cement block with plaster. As they worked, Murph-ree asked Cole what wage they should get for plastering.Cole replied $8.50 an hour. Before the two had finishedthe plastering,Murphree asked Rodney Dean what wagehe and Roy would get for plastering. Dean respondedthe laborers wage of $7.28.Murphree was also assigned by Rodney Dean to helpinstall electrical conduit.Dean himself was performingthe electricalwork and Murphree helped him run theconduit on the cement block walls and fastened the con-duit to the boxes being held in place by Dean. Murphreewas paid the laborer wage of $7.28 when he helpedDean work the electrical conduit and did not questionthat wage.In August Murphree was working with Cole and an-other employee hauling cement to a scaffold above thedoors to the building. Cole filled the buckets on theground and Murphree hauled the buckets up to the scaf-fold where they were poured into the form. During thecourse of working, Cole was repeatedly splattered withcement.Words were exchanged between Cole andMurphree about the sloppy effort and Rod Dean, whowas present, told both employees to stop the verbal as-sault and get back to work. Dean also told both men ifthey wanted to fight they could do so outside the gate at3:30 p.m. Nothing more was said and the crew continuedtheir work. The cement work lasted several days.After laboring for several days, Murphree was told toagainhelp face the cement block with plaster. He was towork with laborer Cole on the plaster. On August 23while they were plastering,Murphree again asked Coleif they were supposed to be getting $8.50 an hour forplastering.Cole said they were to get the wage postedwhich was $8.50, but Cole said it was best to wait untilafter the job was over to get their money. After severaldays of plastering,Murphree asked Rodney Dean whatpay he and Cole would get for the plastering. Dean saidhe and Cole were hired as laborers at $7.28 and that wasall they were going to get. Murphree told Cole whatDean said and Cole replied, "Well, I kind of figuredthat."Murphree asked Cole if he would stick with him ifthewage dispute was reported to the architects andMajor Copeland. Cole told Murphree that he wouldstickwith him. Murphree then went into the companyproject office and phoned Ellis, the architect. He toldEllis that three employees, himself, Sonny Cole, and RoyCole were performing plasterers and blocklaying workand were not being paid the proper wage. Murphree saidhe was calling for the three employees and that Elliscould use his name if he wanted to. Ellis told Murphreethat he would check into it that day. Within a short timethe work crew went to lunch. After lunch, about 1 p.m.,Murphree was standing in front of the building whenEllis and some other man arrived on the jobsite.A littlelaterMajor Copeland also arrived. The men stayed onthe jobsite for about 1-1/2 hours interviewing other em-ployees but did not interview Murphree.The only call that Murphree made from the jobsitewas the call to Ellis. Although Murphree did call Cope-land, he never did so from the jobsite.The following day, August 24, Murphree worked thefullday.When Rod Dean brought Murphreehis time-card to sign,he also gave Murphree his paycheck. DeantoldMurphree he would not be needed anymore.Murphree asked why he was being fired and Dean saidhe would rather not get into it. Murphree said he neededto know the reason for his discharge because it was notright for the Company not to give him a legitimateexcuse. Dean told Murphree that he was being fired be-cause he had said and done some things against companypolicy.Dean then told Murphree to just get in his carand leave so the two of them could remain friends.Murphree then left the jobsite.Roy Cole testified he was hired as a laborer by JohnnyDean in June 1982. He worked on other Dean jobsbefore the National Guard job in Gadsden started up. Hewas moved to the Gadsden job when it began. Cole's ini-tialhourlywage was $4.50 but at Gadsden he made$7.28 an hour. After working 2 weeks at Gadsden, Colewas assigned to help the ironworkers tie steel rods forthe concrete slab. Cole was not told that his hourly ratewould change with different job assignments, butRodney Dean did tell him that the Air National Guardwould periodically interview employees on the job.Deantold Colenot to get caught using anything but apick or shovel. If he was doing other work when theinterviewers came on the job, he was to stop and get hispick or shovel.On one occasion Cole was laying block when MajorCopeland stopped him for an interview. Copeland askedwhat his classification was and what his hourly wagewas. Later Cole spoke to Rodney and Johnny Dean inthe office about the job interview. The Deans told Colethat if he got caught again his job would be in jeopardy.Cole was caught laying block again by Copeland andJohnny Dean told Cole after the interview that if it hap-pened again he would be sent down the road. After eachinterviewwithCopeland,Cole received the higherhourly wage for the time he spent laying block. Allblock repair work that was needed on the job was per-formed by Cole and by the direction of Rodney Dean.Cole also did plaster work with Murphree. Murphreebegan a discussion of wages for the plaster work statingthat the pay for plaster was higher and they should bepaidmore than the laborer wage.Cole told Murphreethat it was not right to only pay laborers'wages for plas-tering.Murphree said he was going to call Major Cope-land and Cole said he wished Murphree would becausehe could not afford to lose his job at that time. Cole toldMurphree that he would stick by Murphree if he calledMajor Copeland. One day while the two were plasteringand Rodney Dean was present,Murphree asked Deanwhat wage he and the other laborers were supposed toreceive for plastering.Murphree said the wage should beover$8 an hour instead of the regular laborer wage of DEAN GENERAL CONTRACTORS579$7 28 Rod Dean replied that laborers are paid laborers'wage.Cole rode to work regularly with Rodney Dean inDean's car, In mid-August, while riding back to Oxfordfrom the Gadsden jobsite, Dean said to Cole that Murph-ree was making trouble with the other laborers by bring-ing up wage disputes Dean stated that if Murphree keptmaking trouble he was going to get rid of his ass. Whenthe two arrived in Oxford, they went to the companyoffice. Once inside Rodney Dean told Johnny Dean thatMurphree was causing trouble over wages and was theone calling Major Copeland Johnny Dean told Rodneynot to worry about it because they will get rid of his assbefore long. Johnny Dean added that he was tired ofMurphree's gripingOn cross-examination, Cole stated that at one point intime,while the wage discussions among employees andinitiated byMurphree were taking place, he went intothe company office and told Johnny Dean in the pres-ence of Rodney Dean that Murphree told Major Cope-land that he (Murphree) was representing Roy Cole,Sonny Cole, Ron Dean, and the other laborers Colestated to J Dean that, regardless of what Murphree toldMajor Copeland, Murphree was not representing RoyColeAfterMurphree was discharged, he appeared on thejobsite with a picket sign. Rodney Dean told the employ-ees who were still working not to speak to or associatewith Murphree in any shape, form, or manner. Rodneysaid any employee who did would be fired on the spot.Rodney Dean testified that he is general superintend-ent of the Gadsden National Guard project Superintend-entDean hired Steve Fair as an ironworker and GaryMurphree as a laborer. Fair was a union ironworker sup-plied by the Union as were the additional ironworkershiredMurphree was specifically told bySuperintendentDean to do laborer work and not to do any welding, fab-ricating, or assembling of any steel materials. There wasa laborer classification for the ironwork on this jobsite,but on one 2-day occasion Murphree fabricated by help-ing to tie steel reinforcement rods Eventually the Com-pany had to pay Murphree for 13 hours of journeymanwork at the posted wage of $13 99 In addition to thesteelwork outside his laborer's classification,Murphreealso did plastering work for I week with Roy Cole.Rodney Dean's only comment on the plastering was thatMurphree did not do as much work as Cole in thatweek's work Rodney Dean stated that he did not know-ingly work any of the employees outside of their classifi-cations If an employee was assigned work outside of hisclassification, he was always reclassified on the payroll inaccord with the wage guidelines for a Federal project.For that reason, Dean would instruct the employees inwhatever classification theywere working and theirwage scale on those days when Major Copeland was in-specting the jobsiteMajor Copeland's last inspectionconcerning the wages received by employees and preci-pitated byMurphree's complaints took place the daybefore Murphree was discharged At the peak there were4 ironworkers and 10 laborers, while on the downside 3ironworkers and 4 laborers were on handRodney Dean cited several events that led to Murph-ree's discharge- During Murphree's employment he hada near altercation with Roy Cole while pouring concrete;he was late to work several times; he smart-mouthed ajourneyman mason by telling the mason to get his ownblock to lay when Murphree, at the time, was the masonlaborer; hismanhour production had decreased by 75percent; and his attitude toward his job was bad Al-though Rodney Dean equivocated on whether he knewaboutMurphree's steel tying job before he dischargedMurphree, Dean didstatethat the steel work was part ofthe accumulation leading to the discharge. Dean testifiedthat he was not sure when Murphree actually tied thesteel rods, but "It was right toward the very end, YourHonor. I'm just going to guess within the last couple ofweeks. It may be a little bit further than that or not. He[Murphree] didn't receive his check until he was alreadyfired for it."Murphree discussed wage scales with SuperintendentDean on several occasions, but Dean never told Murph-ree that he would take the laborer's wage or leave it. Onthe occasions of plastering when Murphree worked withtools the Respondent was directed to pay Murphree atthe skilled wage level and he was paid. Roy Cole wasalso paid at the block mason's wage level three timeswhen he was caught on separate occasions laying blockby Major Copeland. Cole had previously been instructednot to lay block on the job by both Johnny Dean andRodney Dean before any blocks were laid-and after eachoccasion that Cole did lay block contra to his workorders. The block laying that Cole performed was in pre-viouslylaidwallswhen he only had toinsertone or twoblocks to reface the wallRodney Dean admitted that he and Johnny Dean wereaware that Murphree had represented to the military liai-son that he was representing Sonny Cole, Roy Cole,Ronny Dean, and himself when he lodged complaintsabout improper wage scales for the work performed, butonly after Murphree had been discharged. Rodney statedthat Sonny, Roy, and Ronny told him after the dischargethatMurphree did not represent them in any respect.Rodney denied saying that he would get rid of Murphreeto Roy Cole while the two were in transit to Gadsden inDean's car. Rodney Dean also denied hearing JohnnyDean state in the company office that he would get ridof Murphree. Rodney testified that he did consult withJohnny Dean about Murphree and a joint agreement wasreached by the two to fire Murphree. The agreementwas reached 2 days before Murphree was actually firedRodney Dean stated that Murphree's work record, in-cluding the unauthorized steel work, simply accumulatedto a point that he and his dad decided to fire Murphree.Rodney Dean waited until the week was out before actu-ally firingMurphree. Rodney Dean told Murphree hewas discharged on Wednesday August 24 and handedhim a pay check. Murphree asked why he was beingfired and Dean said just "let it go and leave the jobsite."Murphree pressed Dean for a reason and Dean finallytoldMurphree it was because of his smart-mouthing thebrick mason, his lateness on the job, his performing un- 580DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDauthorized work, his reduced production, and his talkingagainst company policy.Ronald Dean testified that he worked on the Gadsdenjob as a laborer at $7.28, a carpenter at $13.49, a backhoeoperator at $10.92, and a plasterer at $8.50. Ron Dean,when told that Murphree said he was the representativeof the laborers specifically Roy Cole, Sonny Cole, andRon Dean, said that nobody represents him and hewould like to "whip Murphree's ass" for saying what isnot true. Ron made the statement in the office at a timewhen Murphree was on his picket line after he was dis-charged.During the Gadsden job, Roy Cole rode towork with Ron Dean for a week and a half.Alan Dale Roszell testified that he worked on theGadsden job as a laborer and a plumber. He received la-borers'wages and plumbers' wages for whatever hourshe worked in each classification.Analysis and ConclusionsThe determination in this case is based on the Board'smost recent pronouncement of what constitutes concert-ed activity which is remedial under the Act.3 Thereinthe Board formed the following standard:To find an employee's activity to be "concerted,"we shall require that it be engaged in with or on theauthority of other employees, and not solely by andon behalf of the employee himself. Once the activi-ty is found to be concerted, an 8(a)(1) violation willbe found if, in addition, the employer knew of theconcerted nature of the employee's activity, theconcerted activity was protected by the Act, andthe adverse employment action at issue (e.g., dis-charge) was motivated by the employee's protectedconcerted activity.General Counsel's record evidence shows that Murph-ree engaged in wage discussions with Roy Cole on sev-eral occasions involving several different work tasks forwhich a different wage was established. Albeit Cole sug-gestedwaiting until the construction was completedbefore making a claim for additional wages, he did alsostimulateMurphree's action to confront SuperintendentDean and agreed to stick with Murphree if the wage dis-putewas reported to contracting authorities. Notwith-standing Murphree's solo presentations to SuperintendentDean and the contracting authorities, he clearly had theauthority of employee Cole and the apparent authorityof employees Sonny Cole and Ronald Dean. In my view,Murphree's action relating to the various wage scalesdisputes constitutes concerted activity and I so concludeand find It is not subject to conjecture that a wage dis-pute is within the purview of Section 7 of the Act.The uncontroverted testimony of Murphree and Coleevinces that Murphree questioned the wages of himselfand other laborers to Superintendent Rodney Dean onmore than one occasion on the jobsite. Even thoughMurphree did not state to Superintendent Dean the col-lective nature of his action, Cole's credible testimony(elicitedduring cross-examination) clearlymade Re-3Meyers Industries,268 NLRB 493 (1984)spondent aware that Murphree was seeking wage adjust-ments for himself and other employees as the representa-tive of the affected employees. Cole's same testimony es-tablished for Respondent the identity of the employeeinitiating the job labor interviews by the military liaison,Major Copeland. Respondent knew that Murphree wasthe employee responsible. Indeed, Cole's further testimo-ny of overheard remarks by Superintendent RodneyDean and Johnny Dean in which Murphree's conductwas characterized as "griping" and "causing troubleamong the laborers bring up wage disputes" cements thefact of Respondent's knowledge that Murphree was en-gaged in concerted activity over laborers'wages.Rodney Dean's denial of knowledge of Murphree's col-lective action until after the discharge took place clearlyapplies only to Murphree's direct statement made duringthe picketing.Rodney Dean's denial is not operativeagainst Cole's testimony of a separate event. Moreover,Johnny Dean did not deny Cole's testimony in any par-ticular.Cole's expressed denial of Murphree's representa-tive status to Superintendent Rodney Dean and JohnnyDean does not vitiate the concerted nature of Murph-ree's conduct nor does it alter Respondent's knowledgeof Murphree's conduct, particularly in view of the factthat the remaining employees expressed to be represent-ed by Murphree did not deny such representation untilafterMurphree'sdischarge.Respondent knew thatMurphree disputed the wages received by laborers doingironwork and plastering and knew that Murphree hadtoldCopeland he was representing - the underpaid em-ployees.That knowledge, coupled with the fact that Murph-ree's reports to Copeland resulted in the higher wagebeing paid several employees, circumstantially supportstheGeneral Counsel's contention that Murphree's wageaction motivated Respondent to discharge him. Furthermotivational support is found in the record evidence thatlaborer Roy Cole was interviewed on three occasionswhen he was laying block, ostensibly against the directorders of the Deans, which resulted in additional wagesbeing paid, but all Cole received was a warning not toget caught again. Obviously, Respondent hired severalemployees as laborers who possessed minimal otherskills.Each was used sparingly in such skilled work andat laborers' wages. That is not to say each time a laborerworked with tools that he was only paid laborers wages,but clearly if the Deans could avoid the journeymanwage for that limited skilled work they did so. It wasMurphree's adamant pursuit of the skilled wage for mini-mal tasks that caused consternation for the Deans. AsRodney Dean testified, a resolution of Murphree's wagedispute did not come easy and was time consumingUnder theWright Linemotivational test the GeneralCounsel clearly' has established a prima facie case of un-lawful discharge. Not only did Respondent treat Murph-ree different than other laborers similarly engaged inskilledwork, but singled out Murphree as the source ofwage trouble. The final labor interview conducted by4Wright Line,251 NLRB 1083 (1980), enfd 662 F 2d 899 (1st Cir1981) DEAN GENERAL CONTRACTORSseveral of the military authorities and occurring the daybeforeMurphree's discharge was the straw that brokethe camel's back Respondent rid itself of the only em-ployee causing trouble and confusion on the job Re-spondent's purported reasons for discharging Murphreewhen it did are not substantial for several reasonsMurphree's conduct complained of by Respondent wasno different than other employees, but he was the onlyemployee disciplined. Also,Murphree's conduct on thejob was tolerated until Respondent realized that Murph-ree was the cause of wage interviews which required Re-spondent to pay additional wages contrary to its often-stated policy of working laborers at laborers' wages nomatter what work task was performed. In view of theabove, I conclude and find that Respondent would nothave dischargedMurphree for its stated reasons hadMurphree not initiated the wage discussions among em-ployees and reported such wage discrepancies to themilitary authorities.Respondent, thusly, has failed torebut the General Counsel's prima facie case of unlawfuldischarge of employee Gary Murphree.With further regard for Cole's credible testimony ofRodneyDean's and Johnny Dean's remarks aboutMurphree's "griping" and "causing trouble among the la-borers bringing up wage disputes," I conclude and findthatRodney Dean and Johnny Dean in mid-Augustthreatened to discharge Murphree for raising such wagedisputes as well as any other employee causing like trou-ble I do not conclude nor find that Johnny Dean, onAugust 27, 1983, threatened employees for engaging inprotected concerted activitiesHowever, Rodney Deandid threaten employees with discharge for engaging inprotected concerted activity when he admonished em-ployees not to associate with, talk to, or join Murphreeon his one-man picket line subsequent to Murphree's dis-charge Thus, I conclude and find that, despite RodneyDean's denials, he and Johnny Dean did threaten em-ployees in violation of Section 8(a)(1) of the Act as theGeneral Counsel alleged in three of the four counts ofparagraph 6 I specifically find that the General Counselfailed to sustain his allegation that Johnny Dean, onAugust 27, 1983, on the jobsite, threatened employeeswith discharge.ADDITIONAL CONCLUSIONS OF LAW1.Respondent, on August 24, discharged Gary F.Murphree because he engaged inprotected concerted ac-tivitieswith other employees and thereby violated Sec-tion 8(a)(1) of the Act2Respondent, through its Superintendent RodneyDean, on August 15 and August 27, 1983, threatened em-ployees with discharge if they engaged in protected con-certed activities and thereby violated Section 8(a)(1) ofthe Act3Respondent, through its President Johnny Dean, onAugust 15, 1983, threatened employees with discharge ifthey engaged in protected concerted activities therebyviolating Section 8(a)(1) of the Act4 The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the ActREMEDY581Having found that the Respondent has engaged in cer-tain unfair labor practices, I find it necessary to order theRespondent to cease and desist therefrom and to takecertain affirmative action designed to effectuate the poli-cies of the Act.The Respondent, having unlawfully discharged GaryF.Murphree, an employee, I find it necessary to order itto pay him backpay computed on a quarterly basis andinterest thereon to be computed in the manner prescribedinF.W Woolworth Co.,90 NLRB 289 (1950), andFlori-da Steel Corp.,231 NLRB 651 (1977),5 from August 24,1983, the date of discharge, to the date on which the AirNational Guard project at Gadsden, Alabama, was com-pleted. Because the record disclosed that the project wascompleted before the trial of this case and that the con-tract for the project was a single contract with the De-partment of Defense, there is little assurance that Murph-ree's former position and former wage is extant Theclassifications of work functions and the prevailing wagewere a direct product of the contract between Respond-ent and the Department of Defense I therefore am notordering Respondent to reinstate Gary FMurphree Ishall, however, otherwise order the usual remedyOn these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed6ORDERThe Respondent, Dean General Contractors, Anniston,Alabama, its officers, agents, successors, and assigns,shall1Cease and desist from(a)Threatening employees with discharge for engag-ing in activities protected by Section 7 of the Act(b)Discharging employees for engaging in activitiesprotected by Section 7 of the Act(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of rightsguaranteed them by Section 7 of the Act2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Make Gary F Murphree whole for any earnings helost,plus interest, as outlined in the remedy section ofthis decision.(b)Remove from its files any references to the dis-charge of Gary F Murphree and notify him in writingthat this has been done and that evidence of this unlaw-ful discharge will not be used as a basis for future per-sonnel action against him should he in the future applyfor work with Respondent(c) Preserve and, on request, make available to the Na-tionalLabor Relations Board or its agents, for examina-tion and copying, all payroll records, social security pay-See generallyIsis Plumbing Co,138 NLRB 716 (1962)e If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses 582DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDment records, timecards, personnel records and reports,and all other records necessary to effectuate the backpayprovisions of this Order.(d) Post at its offices in Oxford, Alabama, copies ofthe attached notice marked "Appendix."7 Copies of thenotice on forms provided by the Regional Director for'If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board"shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "Region 10, after -being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent to ensure thatnotices are not altered, defaced, or covered by any othermaterial.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.